Sed per Curiam.

The return is satisfactory to the Court. If the prisoner be dangerously sick, it is a sufficient reason why he should not have been removed ; but a return of this nature, it is expected, will in future be accompanied with affidavits of physicians, that the Court may judge whether the bodily indisposition of the prisoner be so great as to justify the sheriff in his disobedience to the writ.
The State Attorney now renewed his motion to estreat the bonds.
William C. Harrington, For the State.
Elnathan Keyes, for the sureties.
Sed per Curiam,. Let the cause be continued until the next term; and in the interim the bail may have a new writ to bring the prisoner into Court.